DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to include any updated patent information.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 10-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (US 2011/0028963).
Regarding claim 1, Gilbert discloses a method of controlling power delivered to an electrode for ablation, comprising: delivering power to the electrode at a first rate; measuring one or more treatment metrics or parameters (impedance levels); determining that the one or more treatment metrics or parameters is greater than or equal to a threshold; and adjusting the delivery of the power to the electrode at a second rate [Para 0015-0017] with generic overview of the electrosurgical system; [Para 0030, 0039-0047] discuss more specific aspects of the controller and uses including delivering power at a first rate, measuring the impedance and adjusting the delivered power at a second rate].  
Regarding claim 2, Gilbert discloses the method of claim 1, wherein the one or more treatment metrics or parameters include a temperature, time, current voltage impedance, contact area, blood flow, flow velocity, volumetric flow rate, blood pressure, or heart rate [Para 0042 discusses sensor circuitry 22].  
Regarding claim 3, Gilbert discloses the method of claim 1, wherein delivering power to the electrode at the first rate includes increasing a current delivered to the electrode at the first rate to begin treatment [Para 0043-0045].  
Regarding claim 4, Gilbert discloses the method of claim 3, wherein adjusting the delivery of the power to the electrode at the second rate includes increasing the 
Regarding claim 5, Gilbert discloses the method of claim 4, further comprising: maintaining the current delivered to the electrode at the first limit for a treatment period; decreasing the current delivered to the electrode; and terminating delivery of the current to the electrode at an end of the treatment [Para 0039-0047].  
Regarding claim 6, Gilbert discloses the method of claim 5, further comprising: maintaining the current delivered to the electrode at a second limit, wherein the second limit is lower than the first limit [Para 0039-0047].    
Regarding claim 7, Gilbert discloses the method of claim 4, wherein decreasing the current delivered to the electrode is at a third rate [Para 0051 discusses a method for power level transition].  
Regarding claim 10, Gilbert discloses the method of claim 1, wherein measuring the one or more treatment metrics or parameters includes measuring the power delivered to surrounding tissue, wherein determining that the one or more treatment metrics or parameters is greater than or equal to the threshold includes determining that the power is greater than or equal to a predetermined value [Para 0039-0047].      
Regarding claim 11, Gilbert discloses a method of controlling power delivered to an electrode for ablation, comprising: delivering power to the electrode at a first rate; measuring one or more treatment metrics or parameters; and adjusting the delivery of the power to the electrode to a second rate when the one or more treatment metrics or parameters is greater than or equal to the threshold [Para 0015-0017] with generic overview of the electrosurgical system; [Para 0030, 0039-0047] discuss more specific 
Regarding claim 12, Gilbert discloses the method of claim 11, wherein the one or more treatment metrics or parameters include a temperature, time, current voltage impedance, contact area, blood flow, flow velocity, volumetric flow rate, blood pressure, or heart rate [Para 0042 discusses sensor circuitry 22].    
Regarding claim 13, Gilbert discloses the method of claim 11, wherein delivering power to the electrode at the first rate includes increasing a current delivered to the electrode at the first rate to begin treatment [Para 0043-0045].   
Regarding claim 14, Gilbert discloses the method of claim 13, wherein adjusting the delivery of the power to the electrode at the second rate includes increasing the current delivered to the electrode at the second rate until a first limit is reached, wherein the second rate is slower than the first rate [Para 0044-0047].    
Regarding claim 15, Gilbert discloses the method of claim 14, further comprising: maintaining the current delivered to the electrode at the first limit for a treatment period; decreasing the current delivered to the electrode; and terminating delivery of the current to the electrode at an end of the treatment [Para 0039-0047].    
Regarding claim 16, Gilbert discloses the method of claim 15, further comprising: maintaining the current delivered to the electrode at a second limit, wherein the second limit is lower than the first limit [Para 0039-0047].      
Regarding claim 17, Gilbert discloses the method of claim 14, wherein decreasing the current delivered to the electrode is at a third rate [Para 0051 discusses a method for power level transition].   
Regarding claim 19, Gilbert discloses a method of controlling power delivered to an electrode for ablation, comprising: increasing a current delivered to the electrode at a first rate to begin treatment; increasing the current delivered to the electrode at a second rate until a first limit is reached, the second rate being slower than the first rate; maintaining the current delivered to the electrode; and terminating delivery of the current at an end of a treatment period [Para 0015-0017] with generic overview of the electrosurgical system; [Para 0030, 0039-0047] discuss more specific aspects of the controller and uses including delivering power at a first rate, measuring the impedance and adjusting the delivered power at a second rate].  
Regarding claim 20, Gilbert discloses the method of claim 19, further comprising: maintaining the current delivered to the electrode at a second limit, the second limit being lower than the first limit [Para 0039-0047].      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2011/0028963) in view of Wham (US 2005/0203504).
Regarding claims 8-9 and 18, Gilbert discloses the method of claims 1, 8 and 11, but fails to disclose that of the various parameters sensed, it fails to use tissue temperature as a parameter for power adjustments. However, Wham discloses a similar system in which a variety of sensed parameters can be used to adjust power delivery to tissue [Para 0033-0036, 0040; 0045]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the method of adjusting power as taught by Gilbert to also use a well measured parameter such as tissue temperature. Doing so would allow for optimized tissues sealing by regulation of at least one control variable corresponding to sensed data corresponding to at least one physical or electrical property of the system [Para 0012].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794